DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in response to Applicant’s amendment submitted July 7, 2022.  Claims 1-6 are pending.
	This application is under examination by a different examiner than the one who previously examined this application.  The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Jen et al. is withdrawn in favor of the new rejections presented below.

Claim Interpretation
	Claims 1 and 6 recite a composition that is ingestible by a human “with ingestion of one of more fat-containing food products, that under human-physiological conditions, break down into at least plural dietary fatty molecules” and that the guest molecule is replaced in the host molecule by a dietary fatty molecule that is substantially irreversibly bound to the host molecule.  Claims 1-6 are drawn to compositions (not methods) containing a guest-host inclusion complex of a host molecule and a guest molecule.  The claims are not interpreted to require the presence of a fat-containing food product or a method of administering a fat-containing food product.  The limitations mentioned above are interpreted to be functional limitations of the guest-host inclusion complex.  The guest-host inclusion complex is interpreted to be one wherein the guest molecule is capable of being displaced by a fatty molecule under human physiological conditions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Szejtli (HU 9904220 A2, January 2002, machine translation).
Szejtli teaches food compositions including powders which produce drinks, comprising arginine.  See abstract.  In Example 7 (page 4), the composition included beta-cyclodextrin and arginine.  A powder and an aqueous solution were prepared.  The composition in Example 8 (page 5) contained arginine and alpha-cyclodextrin, and was prepared in the form of a powder and an aqueous solution.
Szejtli is silent about whether the arginine was “weakly and reversibly” associated with the cyclodextrin, but this is an inherent property of a composition which is formed by mixing a cyclodextrin and arginine.  The instant specification (Table 3) gives L-arginine as an example of a dietary supplement which is contemplated for the invention and weakly binds to alpha-cyclodextrin or beta-cyclodextrin.

Claim(s) 1 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Plank (US 2004/0116382 A1, June 17, 2004, cited on IDS) as evidenced by Lim (Cereal Chem. 69(3):233-236, 1992).
Plank teaches food products containing alpha-cyclodextrin (see abstract).  A ready to eat cereal contained alpha-cyclodextrin, thiamin, and niacin (nicotinic acid) was prepared.  See paragraph [0047].   The preferred starch of the invention is a cyclodextrin [0041], and the cereal bar is prepared in a conventional manner with oat flour [0050].  The food has a hypocholesterolemic effect (claim 15).
Plank is silent about whether the thiamin and niacin were “weakly and reversibly” associated with the cyclodextrin, but this is an inherent property of a composition which is formed by mixing alpha-cyclodextrin and thiamin or niacin.  The instant specification (Table 3) gives thiamin and niacin as examples of dietary supplements which are contemplated for the invention and weakly bind to alpha-cyclodextrin.
	Lim is cited to provide evidence that oat flour contains starch.  See abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623